FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D19-4005
                 _____________________________

SIGFREDO GARCIA,

    Appellant/Cross-Appellee,

    v.

STATE OF FLORIDA,

    Appellee/Cross-Appellant.

                 _____________________________


On appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

                       September 29, 2021


PER CURIAM.

     Appellant, Sigfredo Garcia, appeals his convictions for first-
degree murder and conspiracy to commit murder, and the State
cross-appeals. Appellant asserts on appeal that the trial court
erred in its ruling on the State’s discovery violation and in its
response to a jury question during deliberations. For the reasons
that follow, we affirm Appellant’s convictions and dismiss the
cross-appeal.

     Several days before the jury trial, Appellant’s counsel was
informed by the co-defendant’s attorney that the State’s expert in
bullet path documentation, Robert Yao, changed his opinion about
the height of the shooter upon reviewing additional documentation
following his deposition testimony. When Yao informed the
prosecutor about the change in his opinion sometime within two
weeks of the trial, the prosecutor advised him to notify the defense.
Appellant’s counsel did not bring to the trial court’s attention prior
to trial that the prosecutor failed to disclose to him the change in
Yao’s testimony. In fact, defense counsel sat through opening
statements and the testimony of six State witnesses, and he waited
until Yao, the State’s seventh witness, was asked about his opinion
on direct examination to raise the discovery violation. The
prosecutor stated she was unaware that Yao informed only the co-
defendant’s attorney, and not Appellant’s counsel, and there was
no bad faith on her part. Defense counsel indicated that he
believed the prosecutor and the error was not the State’s fault, but
that of Yao. After a Richardson * hearing, the trial court denied
Appellant’s request to exclude Yao’s new opinion testimony upon
finding that the State’s discovery violation was not willful and did
not result in procedural prejudice, which ruling Appellant
challenges. The State argues in part that the issue was not
preserved.

     Because Appellant did not timely bring the discovery violation
to the trial court’s attention, we agree with the State that the
argument was not preserved and, accordingly, affirm as to this
issue. See Scott v. State, 230 So. 3d 613, 619 n.5 (Fla. 5th DCA
2017) (stating that a discovery violation is waived if not timely
raised, and noting that had defense counsel been aware of the
substance of the witness’s rebuttal testimony, he should have
raised the alleged discovery violation prior to the witness’s
testimony); Major v. State, 979 So. 2d 243, 244 (Fla. 3d DCA 2007)
(“Where a defendant fails to timely object to a discovery violation
or to request a Richardson hearing, the defendant does not
preserve the point for appellate review.”); see also Guzman v. State,
42 So. 3d 941, 943–44 (Fla. 4th DCA 2010).

    During deliberations, the jury submitted the following
question:    “According     to   the    law    [a]re   there    any
exceptions/exemptions to an individual being a principal to a
criminal act --> Re: Instructions Instructions page 5: Principals, ¶


    *   Richardson v. State, 246 So. 2d 771 (Fla. 1971).


                                  2
1 “commit a crime”--> ¶ 1 --> that the criminal act be done ie –
Principal to Any act?” The trial court was concerned about
guessing what the jury was asking and proposed giving the
following response: “I have given you the full definition of
principals. There are no exceptions/exemptions to an individual
being a principal to a criminal act. I am not clear about the rest of
your question. Please clarify your question for me.” Appellant’s
counsel took the position that the jury’s question should be
answered in the negative because the defendant had to be a
principal to the charged crime, not to any act, but stated he “will
defer to the court.” Counsel then affirmatively agreed with the
trial court about seeking clarification of the jury’s question,
stating, “Let’s clarify,” and “That’s fine, Judge.” Counsel never
raised an objection to the court’s proposed response. In fact, when
the court stated, “If y’all don’t have a problem, I will go ahead and
give them this answer,” defense counsel responded, “Of course not,
Judge.” The jury was given the court’s proposed response and did
not clarify its question.

      For the first time on appeal, Appellant challenges the trial
court’s response to the jury’s question and asserts that it was a
confusing misstatement of the law and invaded the province of the
jury. However, Appellant cannot benefit from his silence and
acquiescence, and we affirm as to this issue based on his failure to
preserve the alleged error. See Romero v. State, 169 So. 3d 1261,
1262–63 (Fla. 5th DCA 2015) (finding the error unpreserved where
defense counsel made a suggestion, but then assented to the trial
court’s proposed answers to the jury’s questions); Tate v. State, 136
So. 3d 624, 631 (Fla. 2d DCA 2013) (stating that the appellant did
not preserve his challenge to the trial court’s answer to the jury’s
question where he did not object and actually agreed to the court’s
response); Sailor v. State, 816 So. 2d 182, 184 (Fla. 1st DCA 2002)
(affirming as to the appellant’s argument that the trial court erred
in responding to a jury question because the issue was not
preserved with a contemporaneous objection, and noting that
“[t]his approach, whereby a party waits to see if the jury renders a
favorable verdict while the party withholds a claim of error in the
process, is the type of gamesmanship which the contemporaneous
objection requirement is designed to prevent”).




                                 3
    Because we affirm Appellant’s convictions, we dismiss the
State’s cross-appeal as moot without further discussion. See State
v. Ward, 219 So. 3d 1022 (Fla. 5th DCA 2017) (affirming the appeal
and dismissing the cross-appeal as moot); Albritton v. State, 48 So.
3d 933 (Fla. 4th DCA 2010) (same).

    Appeal AFFIRMED; Cross-appeal DISMISSED as moot.

LEWIS, MAKAR, and BILBREY, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Baya Harrison, III, Monticello, for Appellant/Cross-Appellee.

Ashley Moody, Attorney General, and Robert "Charlie" Lee,
Assistant Attorney General, Tallahassee, for Appellee/Cross-
Appellant.




                                 4